Citation Nr: 0521665	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for the service-
connected equinus deformity, pes planus, hammer toes, and 
post-operative plantar fasciitis of the left foot, evaluated 
as 10 percent disabling from June 12, 1992, and 20 percent 
disabling from November 20, 2001.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected equinus deformity, pes planus, 
hammer toes, and plantar fasciitis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1984 to October 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO which 
granted service connection for bilateral equinus deformity, 
pes planus, hammer toes and plantar fasciitis.  The RO 
assigned a 10 percent rating for each foot, effective from 
June 12, 1992.  The veteran disagreed with the initial 
ratings assigned for the service-connected disability of each 
foot.  

In a May 2002 rating decision, the RO increased the rating to 
20 percent for the service-connected equinus deformity, pes 
planus, hammer toes, and plantar fasciitis of the left foot 
only, effective from November 20, 2001.  The RO confirmed and 
continued the initial 10 percent rating for the right foot.  

In a December 2002 memorandum, the Board determined that 
additional development was necessary before a decision on the 
merits could be reached.  However, before substantial 
development was undertaken by the Board, the case was 
remanded to the RO, via the Appeals Management Center (AMC) 
in July 2003.  A supplemental statement of the case was 
issued in April 2005 and the case was returned to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In essence, the veteran asserts that his bilateral foot 
condition, manifested by  equinus deformity, pes planus, 
hammer toes and plantar fasciitis, has been more disabling, 
since the effective date of service connection, than the 
initial 10 percent ratings (and 20 percent rating for the 
left foot, effective November 20, 2001) represent.  

After the case was remanded by the Board to the RO, via the 
AMC, in July 2003, private and VA treatment records were 
obtained and associated with the claims file.  The veteran 
was subsequently scheduled for a VA examination to determine 
the current nature, extent, and severity of the service-
connected bilateral foot condition.  However, the veteran 
failed to report to a VA examination scheduled for November 
2004.  Then, the veteran failed to report for a subsequently 
scheduled VA examination in February 2005.  

The AMC issued a supplemental statement of the case in April 
2005 and returned the case to the Board.

Where a veteran fails without good cause to report for 
necessary examinations scheduled in conjunction with a claim 
for increase, the claim will be denied.  38 C.F.R. § 
3.655(a),(b) (2004).

In May 2005, the veteran submitted a statement stating the 
mitigating and extenuating circumstances surrounding the 
reasons why he failed to report for his scheduled 
examinations.  As such, the case should be remanded to afford 
the veteran another opportunity to appear for a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected bilateral foot 
disability manifested by equinus 
deformity, pes planus, hammer toes and 
plantar fasciitis.  After obtaining any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran in response to this 
request, which have not been previously 
secured.  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature, extent and severity 
of the service-connected bilateral foot 
disability manifested by equinus 
deformity, pes planus, hammer toes and 
plantar fasciitis.  All indicated x-rays 
and laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
requested examination.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the bilateral foot 
disability.  Based on his/her review of 
the case, the examiner should report 
his/her findings in terms of the rating 
schedule criteria for flatfoot and hammer 
toe.  

3.  The veteran should be asked if he 
desires a personal hearing before a 
Hearing Officer at the RO and/or whether 
he desires a hearing before a Veterans 
Law Judge either via videoconference or 
in person.  

4.  The AMC should readjudicate the 
veteran's claim for entitlement to 
initial ratings in excess of 10 percent 
(and in excess of 20 percent for the left 
foot from November 20, 2001) for the 
service-connected bilateral foot 
disability manifested by equinus 
deformity, pes planus, hammer toes and 
plantar fasciitis.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

